On Petition for Rehearing
By the Court,
Talbot, C. J.:
After examination of the extended petition for rehearing and the answer thereto, which cover the points previously presented by briefs and argument, we see no reason for changing the decision, which was reached only after mature deliberation.
It is urged that the importance of the questions involved justifies a rehearing before the full court; but, as the present members of the court who heard the argument and approved the opinion are satisfied with the conclusion reached, after a careful consideration of the petition for rehearing it seems to be unnecessary to further delay the case and put counsel to the trouble incident to a rehearing.
The writer of the opinion frankly confesses error in referring to Montello as being a place which is little more than a sidetrack. This was true when he passed there at different times years ago, but it seems the place is now considerably more than a sidetrack, and is a small town. This error is not regarded as being of such consequence as to justify a change in the judgment.
The petition for rehearing is denied.
Norcross, J.: I concur.